TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00804-CR



                                        In re Raquel Kocher


                             Kaitlyn Lucretia Ritcherson, Appellant

                                                v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-11-302663, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                             ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of Kaitlyn Lucretia Ritcherson.

The subject of this proceeding is court reporter Raquel Kocher, who has failed to comply with this

Court’s order to file the reporter’s record.

               The reporter’s record was originally due March 10, 2014. On April 8, we sent

Ms. Kocher notice that the reporter’s record was overdue, setting a new deadline of April 18.

Ms. Kocher did not respond, and on May 13, we called and left a message inquiring about the status

of the record. Ms. Kocher again failed to reply. Therefore, on June 9, we ordered Ms. Kocher to

file the record no later than June 27. On June 19, we received an email from Ms. Kocher with the

subject line, “Reporter’s Extension COA No. 03-13-00804-CR,” and the text, “Thank you for your
time and consideration.” We called and left a message asking Ms. Kocher for the number of

days she was requesting, but never received a reply. On June 26, we called again, and this time

Ms. Kocher replied, asking for an additional thirty days to file the record.

               Raquel Kocher is hereby ordered to appear in person before this Court on

August 6, 2014, at 1:30 p.m., in the courtroom of this Court, located in the Price Daniel, Sr.

Building, 209 West 14th Street, City of Austin, Travis County, Texas, to show why she should not

be held in contempt and sanctions imposed for her failure to obey the June 9 order of this Court.

This order to show cause will be withdrawn and Ms. Kocher will be relieved of her obligation to

appear before this Court as above ordered if the Clerk of this Court receives the reporter’s record by

5:00 p.m. on July 28, 2014.

               It is ordered on July 3, 2014.



Before Justices Puryear, Pemberton, and Field




                                                  2